UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7193


KENNETH EUGENE CARTER,

                    Plaintiff - Appellant,

             v.

DIVISION OF CORRECTIONS; TOM CHANDLER, CFCI,

                    Defendants - Appellees,

             and

WARDEN DAVID BALLARD,

                    Defendant.


Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cv-03743)


Submitted: March 28, 2019                                         Decided: April 11, 2019


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Eugene Carter, Appellant Pro Se. Kimberly M. Bandy, Natalie C. Schaefer,
SHUMAN, MCCUSKEY & SLICER, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Eugene Carter appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Carter v. Div. of

Corr., No. 2:17-cv-03743 (S.D.W. Va. Sept. 13, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2